Citation Nr: 1014744	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease and spondylolithesis of the lumbar 
spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy right lower extremity (associated with 
degenerative disc disease and spondylolithesis of the lumbar 
spine.)

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy left lower extremity (associated with 
degenerative disc disease and spondylolithesis of the lumbar 
spine.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2005 from the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for the lumbar 
spine disorder rated at 10 percent disabling.

While the appeal was pending, the RO in a January 2008 
Decision Review Officer (DRO) decision granted service 
connection for radiculopathy of the right lower extremity and 
assigned an initial 20 percent rating and for radiculopathy 
of the left lower extremity and assigned an initial 10 
percent rating.  This was granted as being associated with 
the service-connected lumbar spine disorder, with the 
effective date the date of the December 2004 increased rating 
claim for the lumbar spine.  As this grant of radiculopathy 
stems directly from the increased rating issue for the lumbar 
spine as associated symptomatology, the Board shall consider 
it as part of the increased rating appeal, and has 
characterized the issues accordingly.  See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded).


FINDINGS OF FACT

1.  The competent medical evidence shows the Veteran's 
service-connected lumbosacral spine disorder, which includes 
evidence of back pain, spasm and limitation of motion, is not 
shown to result a combined limitation of motion of the 
thoracolumbar spine of 120 degrees or less, nor is forward 
flexion shown to be limited to between 30 degrees and 60 
degrees, nor is it shown to cause abnormal contour or 
guarding severe enough to affect his gait.

2.  The Veteran did not have any incapacitating episodes 
during a 12-month period.

3.  Radiculopathy of the right lower extremity, with 
subjective complaints of pain, tingling and numbness, and 
with objective evidence of episodes of slight weakness and 
numbness, but no evidence of atrophy, or persistent sensory 
deficits, is equivalent to no more than moderate incomplete 
paralysis of the sciatic nerve.

4.  Radiculopathy of the left lower extremity, with 
subjective complaints of pain, tingling and numbness, without 
objective evidence of sensorineural deficits or weakness, is 
equivalent to no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
degenerative disc disease and spondylolithesis of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5239, 5243 (2009).

2.  The criteria for an initial rating in excess of 20 
percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity are not 
met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for an increased 
rating for his lumbar spine condition was received in 
December 2004.  Prior to adjudicating this claim in May 2005, 
a duty to assist letter addressing the increased rating claim 
was sent in February 2005.  Additional notice was also sent 
in August 2007 and July 2008.

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  He received such notice in 
the August 2007 letter.  The July 2008 letter also provided 
such notice and also detailed the criteria for entitlement to 
an increased rating pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), (vacated by Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir.) Sept 4, 2009.)  Thereafter the RO 
readjudicated this matter in an August 2008 statement of the 
case.

While the notices specifically addressed the increased rating 
for lumbar spine disorder, and no separate duty to assist 
notice was given to address the radiculopathy of the left and 
right lower extremities, for which service connection was 
granted by the DRO decision of January 2008, such grant was 
for symptomatology that is part and parcel of the lumbar 
spine disorder.  Therefore the duty to assist notices for the 
lumbar spine disorder also serve as proper notice for the 
associated symptoms of radiculopathy and there is no need to 
send a separate letter addressing the separate symptoms.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in May 2008 and December 2008, provided current 
assessments of the Veteran's condition based not only on 
examination of the Veteran, but also on review of the 
records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2009).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Service connection was granted for a lumbar spine disorder 
classified as spondylolithesis by the RO in a July 1994 
rating decision which assigned an initial 10 percent rating.  
The Veteran filed his claim for an increased rating in 
December 2004.  The 10 percent rating has been confirmed and 
continued in subsequent rating decisions including the May 
2005 rating on appeal.  The issue now includes consideration 
of radiculopathy which was granted separately for both lower 
extremities in a January 2008 rating decision, with the right 
lower extremity rated as 20 percent disabling and the left 
lower extremity rated as 20 percent disabling effective the 
date of the December 2004 increased rating claim.  

Among the pertinent evidence of record were the following.  A 
December 2004 record noted a history of spondylolithesis of 
the lower back with reported symptoms of numbness and 
tingling which he attributed to chronic back pain.  He did 
not require medications for this, but was aware of pain.  He 
was noted to have been recently transferred to a job that 
required heavy lifting and twisting but so far he was 
handling it well.  Examination showed normal straight leg 
raises and muscle strength.  Reflexes were 1+ bilaterally and 
equal.  His low back may be mildly painful but there was 
nothing serious.  The assessment was bilateral lower 
extremity neuropathy, probably due to spondylolithesis.  
Diagnostic tests from the same month showed irregularity of 
the superior endplate of L1 and grade I-II spondylolisthesis 
at L5-S1 (shown on X-ray), and right foraminal stenosis at 
L5-S1, Grade I lithsesis.  There were diffuse degenerative 
changes at L4-5 with disc bulge and diffuse facet arthropathy 
(shown on MRI). 

A January 2005 operative report revealed that he underwent 
injections of epidurals under fluoroscopy for his right sided 
lumbar spine lithsesis, with right sided sciatica and right 
lumbar radiculopathy.  

Also in January 2005 the Veteran underwent a psychiatric 
consultation and was noted to have difficulty with low back 
pain with some right sided sciatica.  He had pain between 
levels 4-8/10 across the lower and mid back with radiation 
into the right foot and leg.  He has not had any physical 
therapy (PT) or electromyeographs (EMGs).  MRI was noted to 
show spondylolithesis with right paracentral disc bulge at 
L5-S1.  He reported discomfort in the low back and right 
back.  He said it was fairly intense at time.  He denied 
significant symptoms in the left lower extremity.  
Examination showed him to have a slight limp with slight 
weakness with toe walking on the right.  He had 1+ reflex of 
the right ankle compared to 2+ on the left.  Straight leg 
raise was mildly positive on the right and negative on the 
left.  His calves were supple.  He had no sensory deficit or 
atrophy.  His forward range (flexion) was 80 degrees, 
extension was 20 degrees and side bending was 15 degrees.  
There were no step off deformities or pelvic obliquity 
identified.  His motor strength was otherwise 5/5.  Knees 
were supple without any effusion or instability.  The 
impression was right sided sciatica, spondylolithesis, Grade 
I, and degenerative disc disease (DDD).  The examiner 
recommended physical therapy and traction.  The examiner also 
advised fluoroscopy and right L5-S1 epidurals, as well as 
electromyelogram and nerve conduction studies (EMG/NCS).

An April 2005 VA examination noted complaints of low back 
pain which flares up when he is bending or lifting.  He 
currently worked as a real estate agent and part time work at 
an automotive plant.  His activities of daily living were not 
affected by his back condition.  He could drive and dress.  
Recreation was affected and he could not bend and lift due to 
pain.  During the past 12 months there were no incapacitating 
episodes or hospitalizations for his back.  He was not taking 
pain medications regularity.  He had a history of PT and 
epidurals for his back pain in February 2005.  There was no 
bowel or bladder involvement of the back condition.  He used 
no brace or orthotics and his gait was normal without 
assistive devices.  Examination revealed normal spine 
configuration with pain on palpation and painful, mild 
limitation of motion.  He had 80 degrees flexion and 20 
degrees extension.  Lateral bending and rotation in both 
directions revealed 30 degrees.  (Combined range of motion 
was 220 degrees).  He had pain that radiated to both 
sacroiliac (S1) joints.  There was no paravertebral muscle 
spasm.  Deep tendon reflexes were 1+ and equal bilaterally.  
Straight leg raise was negative from sitting and lying 
positions.  Pinprick test showed normal skin sensitivity and 
he could tiptoe and stay on his heels (i.e. heel-toe walk).  
His gait was normal with no assistive device.  He did report 
increased pain and easy fatigability and lack of endurance on 
repetitive motion, which resulted in about 5 degrees loss of 
motion.  X-ray and MRI findings were reviewed and showed DDD, 
Grade I spondylolithesis at L5-S1 and diffuse facet 
arthropathy.  The diagnosis was sprain of the lumbosacral 
spine, chronic pain lumbosacral spine, DDD and 
spondylolithesis, Grade I, L5-S1.  

VA treatment records from 2005 to 2007 included an August 
2005 new PT appointment, with the past medical history 
significant for chronic back pain (CBP), DDD, 
spondylolithesis, facet arthropathy, status post epidural 
treatment of L5-S1.  No significant findings regarding the 
back were shown on examination and the assessment was the 
same as the past medical history.  In February 2006 he 
complained of increased numbness and tingling of both lower 
extremities, from the knee down to the feet.   This was 
clearly positional but the degree of numbness and tingling 
was enough to potentially cause the foot to fall asleep 
resulting in falls when he stands if he is not careful.  He 
also reported pain and weakness of the knees and legs, right 
greater than left.  Examination revealed questionable 
straight leg raise bilaterally with deep tendon reflexes 2+ 
for the knees and ankles.  Strength was 5/5 in both lower 
extremities and sensation to monofilament was equivocally 
different in the lower extremities.  The assessment remained 
the same as that given in August 2005, with the addition of 
bilateral L5-S1 radiculopathy.  Plans included a trial of 
prednisone taper and trial of Nortriptyline if he so desired.  

In an April 2006 notice of disagreement and in an April 2007 
substantive appeal, the Veteran noted that he experienced 
tingling and numbness of the legs, flare-up pain other than 
after exertion, and an abnormal gait.  He also noted that he 
had been prescribed medication for pain. 

On follow-up in November 2006 for other medical problems, he 
was noted to have a past medical history that included 
chronic low back pain.  Neurological examination was grossly 
normal.  He was given the same assessment for his low back as 
was given in February 2006.  The rest of the 2006 records 
addressed other medical problems but did note his history of 
chronic low back pain and spondylolithesis.  A December 2006 
pain assessment did include the low back which was reportedly 
bad enough to affect his posture.  He was unable to stand 
straight and had numbness in the right leg, now spreading to 
his left side.  He was receiving treatment for the pain.  

A February 2007 psychiatric examination included a 
neurological examination which noted that his motor findings 
were symmetrical and he had normal muscle tone and bulk, with 
symmetric reflexes and full strength of all extremities.  He 
also had intact sensation of soft touch distally in all 
extremities.  His gait was steady, and he was noted to have 
no unusual findings on walking.  

The report of a May 2007 VA spine examination noted 
complaints of pain symptoms of 4/10-sometimes up to 7/10 when 
he wakes in the morning.  His pain however subsided with 
normal morning activities, and he did not have it during most 
of the day or at night when sleeping.  He was not awakened by 
pain.  He had pain in his paraspinal area of the lower lumbar 
spine.  There was no improvement by stretching.  The pain was 
significantly worse with heavy lifting, jogging or sports.  
It became 8/10 and could last for several days.  His flare-
ups happened about 8-10 times a year, and per his report were 
accompanied by muscle spasms.  They did not keep him from 
working, with his jobs were said not to be physical.  (His 
jobs included being a real estate agent, and part time work 
in an auto plant.)  He had no hospitalizations for his back.  
Other complaints included new onset numbness and tingling in 
the legs for approximately one year.  This was in the lateral 
calf and cup part of the foot and was merely numbness and 
tingling sensation that was stable for approximately 6 
months.  His right leg was generally affected, but the left 
leg was also occasionally.  This happened during sitting and 
when he first stands up.  Occasionally the newer symptoms go 
into an L3 distribution.  He used no assistive devices and 
had no associative symptoms like weight loss, fever, 
dizziness, visual disturbances or significant weakness. 

Examination revealed 90 degrees flexion and 30 degrees 
extension with pain at the last 15 degrees.  The rest of the 
motions (lateral flexion, rotation) in both directions were 
all 30 degrees with no significant pain.  (Combined range of 
motion was 240 degrees, but when factoring pain at 15 degrees 
on extension was actually 225 degrees).  His lumbar spine and 
paravertebral areas were nontender to palpation.  He had 5/5 
strength throughout both lower extremities.  He had normal 
sensation and was intact to pinprick in both lower 
extremities.  There was no fatigability on repeated motion.  
Diagnostic tests from the past were reviewed which showed 
degenerative lumbosacral spinal disease with Grade 1 
spondylolithesis.  The current diagnosis was sprain of the 
lumbosacral spine, chronic pain of the lumbosacral spine with 
degenerative joint disease and spondylolithesis of L5-S1.  

The report of a December 2007 VA examination for peripheral 
nerves noted that the Veteran has complaints of low back pain 
with increased bending and lifting.  There were no flareups 
of pain, only constant pain, which was sometimes of low or 
high intensity.  On current examination it was at a 6/10 
level.  He worked in quality control and his activities of 
daily living were not affected.  He could drive, dress 
himself and otherwise care for himself.  In the past 1-2 
years he had complaints of low back pain radiating down both 
lower extremities with paresthesias, tingling and numbness 
mainly on the right.  He had a history of epidural blocks and 
PT in February 2005, which did not result in much 
improvement.  There were no bowel or bladder symptoms related 
to his back.  He used no orthotics or bracing.  His gait was 
normal without assistive devices.  He was able to work his 
job in quality control.  He reported no incapacitating 
episodes or hospitalizations in the past 12 months due to his 
back condition.

Examination revealed pain on palpation at L5-S1 with painful 
and limited motion.  He had 75 degrees flexion and 15 degrees 
extension.  He had 30 degrees for lateral bending and 
rotation in all directions.  (Combined range of motion was 
210 degrees).  He had pain radiating to the S1 joints on 
exam.  This was more intense on the right than left, and he 
had complaints of paresthesias of the right lower extremity.  
There was no numbness during this examination of the left 
lower extremity.  There were complaints of easy fatigability, 
lack of endurance and decrease in flexion and extension of 5 
or more degrees on repetitive motion.  There also was mild 
spasm of the paravertebral muscles of the lumbar spine.  
Findings from diagnostic tests such as X-ray and MRI were 
recited.  The final diagnosis was strain of the lumbosacral 
spine, chronic pain of the lumbosacral spine, DDD, 
spondylolithesis Grade I of the L5-S1 level and radiculopathy 
of the right leg-refer to neurological exam.

The neurological examination (peripheral nerve) noted that 
cranial nerves were grossly normal.  He was noted to have 
chronic lumbosacral pain with paresthesias and numbness of 
the right lower extremity and some paresthesias and tingling 
of the left lower extremity.  Deep tendon reflexes were 1+ 
and equal bilaterally.  Straight leg raise was negative from 
sitting and lying positions.  Pinprick test showed numbness 
of the skin of the right heel and S1 dermatomes.  Babinski 
was negative bilaterally.  He was able to heel-toe walk.  
MRI findings were again recited and it was noted that the 
findings of DDD, Grade I spondylolithesis and right foraminal 
stenosis at L5-S1 explained the findings of numbness at the 
S1 dermatome.  He had symptoms of radiculitis on the right of 
mild to moderate severity.  The diagnosis was strain of the 
lumbar spine, DDD, Grade I spondylolithesis and radiculitis 
in the right.  The examiner opined that it was at least as 
likely that the Veteran's current condition of pain radiating 
down the right lower extremity and numbness to S1 dermatome 
was related to his low back condition with right foraminal 
stenosis at L5-S1.  His radiculitis was the result of his low 
back condition.  The radiculitis during this examination was 
mild to moderate in severity from complaints of paresthesias 
and tingling of the left lower extremity.  There were no 
symptoms of radiculitis on the left on today's examination.  

VA treatment records from 2007 primarily addressed 
psychiatric complaints and neck stiffness.  Among the 
records, a February 2007 record addressing neck complaints 
noted that he tried a back brace recently.  The rest of the 
examination addressed the neck complaints.  However a motor 
examination was normal and sensory examination was intact to 
soft touch distally in all extremities.  His gait was steady, 
with no unusual findings.  

 
A.  Lumbar Spine--Analysis

The Veteran has been rated 10 percent disabling for his back 
disorder which is classified as degenerative disc disease and 
spondylolithesis and the RO has rated this under 38 C.F.R. 
§ 4.71 a Diagnostic Code 5239-5243, for spondylolithesis and 
intervertebral disc syndrome.  The Board will consider all 
pertinent Diagnostic Codes.

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Lumbar or cervical strain is 
evaluated under the General Rating Formula.

Under the General Rating Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2009)).  Any 
associated objective abnormalities such as bowel or bladder 
impairment are to be rated separately under an appropriate 
Diagnostic Code.  See Note (1) of General Rating Formula.  

Under the Formula for rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted for 
the Veteran's lumbar spine disability.  His combined ranges 
of motion, as well as his flexion measured in the April 2005, 
May 2007 and December 2007 VA examinations, fall squarely in 
the criteria for a 10 percent rating.  This is because the 
forward flexion of the thoracolumbar spine was greater than 
60 degrees but not greater than 85 degrees (except where it 
was 90 degrees once on the May 2007 examination) and the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees but not greater than 235 degrees 
(including factoring in pain at 15 degrees extension for the 
May 2007 examination).  Thus the evidence reflects that his 
back disorder was still no more than 10 percent disabling 
based on motion loss, even with consideration of pain.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5243; See also DeLuca; 38 
C.F.R. §§ 4.7, 4.45 4.59 (2009).  The Board notes that his 
combined range of motion in the May 2007 VA examination would 
have been noncompensable if pain were not factored in.  

He also is not shown to meet the criteria for a 20 percent 
rating under the General Formula based on muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

With the exception of a December 2006 pain assessment, which 
did show some apparently temporary complaints of back pain 
affecting his posture, the evidence including subsequent VA 
and private treatment records and the aforementioned 
examinations reveal that the Veteran's spine was not shown to 
have any abnormal contour, his musculature was normal and 
there was no evidence of guarding severe enough to affect his 
gait, as he walked normally without assistive devices.  His 
range of motion repeatedly fell within the 10 percent 
criteria.  

Generally his complaints regarding his back are shown to be 
pain, with some pain shown on motion in the May 2007 
examination, but no fatigue on repetitive testing.  The 
December 2007 VA examination did note some complaints of easy 
fatigability, lack of endurance and decrease in flexion which 
reduced his motion to approximately 5 degrees, and some mild 
spasm noted.  However this fatigability, etc is not shown to 
warrant an increase above the current 10 percent rating 
currently in effect.  Again his range of motion, even when 
factoring in the loss of 5 degrees for each motion would 
still fall within the 10 percent criteria as combined motion 
would be 180 degrees and flexion would be 70 degrees.  Thus 
there is no basis for granting an increased rating based on 
DeLuca; 38 C.F.R. §§ 4.7, 4.45 4.59 (2009).

As there is no evidence of ankylosis of the lumbar spine 
shown, a higher rating on the basis of ankylosis is not for 
consideration in this matter.

There is also no evidence of any incapacitating episodes in 
any of the VA or private treatment records or VA examination 
reports which would warrant a 20 percent disability 
evaluation.  Thus a higher rating based on incapacitating 
episodes is not warranted.  

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent 
disabling for the Veteran's lumbar spine condition based on 
orthopedic complaints and/or incapacitating episodes.

Neurological Manifestations--Analysis

The Board now turns to whether there should be increased 
ratings of the Veteran's associated radiculopathy of both 
left and right legs, which were granted effective to the date 
of the increased rating claim for the lumbar spine condition 
in December 13, 2004.  Such has been rated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2009).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
at one time or another, but mostly affecting the right leg 
more severely, consist primarily of pain, tingling and 
numbness.  

The right leg, which is currently rated as 20 percent 
disabling for moderate severe incomplete paralysis, is 
repeatedly shown to be more symptomatic and with objective 
findings to substantiate the Veteran's subjective complaints.  
This includes slight weakness of the right leg with reduced 
reflex of 1+ compared to the left which was 2+, noted on PT 
consult in January 2005.  Also shown were objective findings 
of numbness on the right on the December 2007 VA neurological 
examination which described the condition affecting the right 
lower extremity to be of moderate severity.  However the 
evidence, including the VA and private medical records as 
well as examination reports, fails to suggest that the 
neurological manifestations affecting the right lower 
extremity more closely resembles a moderately severe 
incomplete paralysis.  

While there is some objective evidence of sensory 
abnormalities described above, this is not shown to be a 
persistent condition, with the April 2005 and May 2007 VA 
examination, as well as other VA and private records 
described above are noted to show normal sensation on 
testing.  Nor was there atrophy shown in any of the records, 
nor does the radiculopathy affecting the right lower 
extremity result in a persistent gait abnormality or a need 
to use assistive devices.  While he did have a slight limp 
noted on PT consult in January 2005, other records and 
subsequent VA examination reports showed a normal gait.  
These manifestations, described in detail above resemble no 
more than a moderate incomplete paralysis and warrant no more 
than a 20 percent evaluation for the right leg.  In view of 
this, the Board finds that the preponderance of the evidence 
is against a rating in excess of 20 percent disabling for 
radiculopathy affecting the right lower extremity.

In regards to the left leg, the Board notes that the 
significant findings are limited to subjective complaints of 
numbness, tingling and pain, which have been conceded by the 
Veteran to be less severe than the right leg complaints.  
However there are no clear objective findings of weakness, 
atrophy or sensorineural deficits shown in the above 
described treatment records or the repeated VA examinations.  
In the absence of such objective findings to support his 
subjective complaints, the Board finds that the left lower 
extremities symptoms do not closely resemble those of a 
moderate incomplete paralysis.  In view of this, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent disabling for radiculopathy 
affecting the left lower extremity.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made. The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R § 3.321(b)(1) (2009).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected lumbar spine disability with radiculopathy 
affecting the left and right legs has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The regular 
schedular rating criteria in this case adequately compensates 
the Veteran's symptoms from his orthopedic complaints, 
including pain, restricted motion, and incapacitating 
episodes, as well as the neurological complaints resulting 
from this condition which affects both legs.  

There is no evidence of frequent or lengthy periods of 
hospitalization shown to be due to his lumbar spine disorder 
with radiculopathy in the records, which show no such 
hospitalizations for this condition.  He is also not shown to 
have marked interference with employment due to his lumbar 
spine and radiculopathy condition. He is noted to work full 
time and there is no functional impairment due to his back 
condition and radiculopathy shown.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the Veteran's service- degenerative disc disease and 
spondylolithesis of the lumbar spine with radiculopathy 
affecting both lower extremities under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met for any period.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

A rating in excess of 10 percent disabling for degenerative 
disc disease and spondylolithesis of the lumbar spine is 
denied.

An initial rating in excess of 20 percent disabling for 
radiculopathy of the right lower extremity is denied.

An initial rating in excess of 10 percent disabling for 
radiculopathy of the right lower extremity is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


